EXHIBIT K
From:                              Walton, David
Sent:                              Monday, June 1, 2020 1:27 PM
To:                                Seth Carson
Cc:                                Seth Carson; Bill Rieser; Benson, Leigh Ann; Sid Gold; Cavalier, Jonathan
Subject:                           Re: MEF - depos


Seth

As we have discussed and told you numerous times, we are not going forward with these depositions until we have a
confidentiality agreement in place. During our last call, you indicated that the confidentiality agreement would not be a
problem. Yet, we still haven’t received a signed copy of the agreement. Please let us know – a final yes or no – if you are
going to sign our proposed confidentiality agreement.

Sent from my iPad



        On Jun 1, 2020, at 1:06 PM, Shana Washington <shana@dereksmithlaw.com> wrote:


        **EXTERNAL SENDER**

        Good Afternoon,

        Please see the attached notices of depositions.

        Shana Washington
        PA Active Notary
        Paralegal - Philadelphia

        DEREK SMITH LAW GROUP, PLLC
        Attorneys at Law
        Employment Lawyers Representing Employees Exclusively
        Toll Free No. (800) 807-2209
        DiscriminationAndSexualHarassmentLawyers.com (website)
        Philadelphia Office: 1835 Market Street, Suite 2950, Philadelphia, PA 19103 | (215) 391-4790
        Philadelphia Fax: (215) 893-5288
        NYC Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
        NJ Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
        Miami Office: 701 Brickell Avenue, Suite 1310, Miami, FL 33131 | (305) 946-1884
        email: shana@dereksmithlaw.com

        ___________________________________________________________
        CONFIDENTIALITY NOTE: The information contained in this transmission is privileged and confidential
        information intended only for the use of the individual or entity named above. If the reader of this
        message is not the intended recipient, you are hereby notified that any dissemination, distribution or
        copying of this communication is strictly prohibited. If you have received this transmission in error, do
        not read it. Please immediately reply to the sender that you have received this communication in error

                                                             1
and then delete it. Thank you.
___________________________________________________________

From: Walton, David <DWalton@cozen.com>
Sent: Wednesday, May 20, 2020 9:22 PM
To: Seth Carson <seth@dereksmithlaw.com>
Cc: Shana Washington <shana@dereksmithlaw.com>; Bill Rieser <brieser@discrimlaw.net>; Benson,
Leigh Ann <LBenson@cozen.com>; Sid Gold <sgold@discrimlaw.net>; Cavalier, Jonathan
<JCavalier@cozen.com>
Subject: Re: MEF - depos

I think Hollin and Levy are available then but please let me verify.

Dave Walton
Sent from my iPhone




        On May 20, 2020, at 8:33 PM, Seth Carson <seth@dereksmithlaw.com> wrote:


        **EXTERNAL SENDER**

        Yes. I can do Bennett on 6/11 and Mark Fink on 6/11. It sounds like
        I can also do the two Steven Levy and Laurence Hollin on 6/11.

        We will notice you for the following:

        Daniel Pipes: June 10, 2020 beginning at 10:00 A.M.

        Mark Fink: June 11, 2020 beginning at 10:00 A.M.

        Mathew Bennett June 11, 2020 beginning at Noon.

        Steven Levy June 11, 2020 beginning at 2:00 P.M.

        Lawrence Hollin June 11, 2020 beginning at 4:00 P.M.

        If you want to do them in another order or if you want to switch days
        that week, please let me know.

        I need to get Greg Roman on the calendar and I would prefer not to do
        Greg Roman in the same couple day period of time.

        Can you please give me a date for Greg Roman for the week of June 1
        through June 5, 2020.

                                                      2
Seth D. Carson, Esquire
Derek Smith Law Group, PLLC
1835 Market Street
Suite 2950
Philadelphia, PA 19103
Phone: 215.391.4790
Facsimile: 215.893.5288
Direct: 484.678.2210
Email: Seth@DerekSmithLaw.com

___________________________________________________________
CONFIDENTIALITY NOTE: The information contained in this transmission is
privileged and confidential information intended only for the use of the
individual or entity named above. If the reader of this message is not the
intended recipient, you are hereby notified that any dissemination,
distribution or copying of this communication is strictly prohibited. If you have
received this transmission in error, do not read it. Please immediately reply to
the sender that you have received this communication in error and then
delete it. Thank you.
___________________________________________________________




From: Walton, David <DWalton@cozen.com>
Sent: Wednesday, May 20, 2020 8:08 PM
To: Seth Carson <seth@dereksmithlaw.com>
Cc: Bill Rieser <brieser@discrimlaw.net>; Benson, Leigh Ann <LBenson@cozen.com>; Sid
Gold <sgold@discrimlaw.net>; Cavalier, Jonathan <JCavalier@cozen.com>
Subject: Re: MEF - depos

Daniel 6-10 and Marc 6-11? Could you do Bennett on 6-11 too?

Dave Walton
Sent from my iPhone




       On May 20, 2020, at 6:59 PM, Seth Carson <seth@dereksmithlaw.com>
       wrote:


       **EXTERNAL SENDER**

       I do not know how long I need with Mark but I know I
       need all day with Daniel Pipes. So no. I do not want to
       schedule any deps the same day as Daniel Pipes or Greg
       Roman.


                                         3
Can you please give me the date for Greg Roman's
deposition?

I gave you 10 days in the two week period of June 1 to
June 12, 2020.


Seth D. Carson, Esquire
Derek Smith Law Group, PLLC
1835 Market Street
Suite 2950
Philadelphia, PA 19103
Phone: 215.391.4790
Facsimile: 215.893.5288
Direct: 484.678.2210
Email: Seth@DerekSmithLaw.com

__________________________________________________
_________
CONFIDENTIALITY NOTE: The information contained in this
transmission is privileged and confidential information intended
only for the use of the individual or entity named above. If the
reader of this message is not the intended recipient, you are
hereby notified that any dissemination, distribution or copying
of this communication is strictly prohibited. If you have
received this transmission in error, do not read it. Please
immediately reply to the sender that you have received this
communication in error and then delete it. Thank you.
__________________________________________________
_________




From: Walton, David <DWalton@cozen.com>
Sent: Tuesday, May 19, 2020 7:41 PM
To: Seth Carson <seth@dereksmithlaw.com>
Cc: Bill Rieser <brieser@discrimlaw.net>; Benson, Leigh Ann
<LBenson@cozen.com>; Sid Gold <sgold@discrimlaw.net>; Cavalier,
Jonathan <JCavalier@cozen.com>
Subject: MEF - depos

Seth

Please confirm that Ms. Brady will be available for the continuation of
her deposition this Friday, May 22. Also, please let us know when Ms.
Yonchek is available for the continuation of her deposition. We would
like dates for next week.

Daniel Pipes is available on June 11 for his deposition. Would you like to
schedule Marc Fink for the same day?
                                    4
              Thank you.

              Dave

              Dave Walton
              Sent from my iPhone


              Notice: This communication, including attachments, may contain
              information that is confidential and protected by the attorney/client or
              other privileges. It constitutes non-public information intended to be
              conveyed only to the designated recipient(s). If the reader or recipient
              of this communication is not the intended recipient, an employee or
              agent of the intended recipient who is responsible for delivering it to
              the intended recipient, or you believe that you have received this
              communication in error, please notify the sender immediately by return
              e-mail and promptly delete this e-mail, including attachments without
              reading or saving them in any manner. The unauthorized use,
              dissemination, distribution, or reproduction of this e-mail, including
              attachments, is prohibited and may be unlawful. Receipt by anyone
              other than the intended recipient(s) is not a waiver of any
              attorney/client or other privilege.




       Notice: This communication, including attachments, may contain information
       that is confidential and protected by the attorney/client or other privileges. It
       constitutes non-public information intended to be conveyed only to the
       designated recipient(s). If the reader or recipient of this communication is not
       the intended recipient, an employee or agent of the intended recipient who is
       responsible for delivering it to the intended recipient, or you believe that you
       have received this communication in error, please notify the sender
       immediately by return e-mail and promptly delete this e-mail, including
       attachments without reading or saving them in any manner. The unauthorized
       use, dissemination, distribution, or reproduction of this e-mail, including
       attachments, is prohibited and may be unlawful. Receipt by anyone other than
       the intended recipient(s) is not a waiver of any attorney/client or other
       privilege.




Notice: This communication, including attachments, may contain information that is
confidential and protected by the attorney/client or other privileges. It constitutes non-
public information intended to be conveyed only to the designated recipient(s). If the reader
or recipient of this communication is not the intended recipient, an employee or agent of the
intended recipient who is responsible for delivering it to the intended recipient, or you
believe that you have received this communication in error, please notify the sender
immediately by return e-mail and promptly delete this e-mail, including attachments without
reading or saving them in any manner. The unauthorized use, dissemination, distribution, or
reproduction of this e-mail, including attachments, is prohibited and may be unlawful.
Receipt by anyone other than the intended recipient(s) is not a waiver of any attorney/client
or other privilege.

                                                 5
<Notice of Deposition for Matthew Bennett & Mark Fink.pdf>
<Updated Notice of Deposition for Daniel Pipes.pdf>




                                            6
